NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN ABDUL GILBERT,                            No.    17-35923

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05100-RBL

 v.
                                                MEMORANDUM*
WASHINGTON STATE DEPARTMENT
OF CORRECTIONS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Washington state prisoner Kevin Abdul Gilbert appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims based on unlawful confinement. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Wilhelm v. Rotman, 680 F.3d 1113, 1118


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2012) (dismissal under 28 U.S.C. § 1915A); Watison v. Carter, 668 F.3d
1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We

affirm.

      The district court properly dismissed Gilbert’s claims alleging unlawful

incarceration because success on Gilbert’s claims would necessarily demonstrate

the invalidity of his confinement or its duration, and Gilbert failed to allege that his

conviction or sentence has been invalidated. See Wilkinson v. Dotson, 544 U.S. 74,

80-82 (2005) (a prisoner’s § 1983 claims for damages and declaratory relief are

barred if success “would necessarily demonstrate the invalidity of confinement or

its duration[,]” unless “the conviction or sentence has already been invalidated”

(citation and internal quotation marks omitted)).

      To the extent Gilbert claims legal error in any Washington state proceedings,

dismissal was proper because the Rooker-Feldman doctrine bars any such claim.

See Noel v. Hall, 341 F.3d 1148, 1155-57 (9th Cir. 2003) (Rooker-Feldman

doctrine bars de facto appeal of a state court decision).

      AFFIRMED.




                                           2                                     17-35923